Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 4 and 19, the prior art does not teach or suggest  A package comprising: a multi-ply structure that defines an interior space of the package, the multi-ply structure comprising: a barrier film comprising a first polyester layer and a silicon oxide layer; a sealant film; and a first adhesive layer comprising a solvent-based polyurethane adhesive located between the barrier film and the sealant film: where the multi-ply structure does not comprise a microwave energy interactive material, and a product disposed within the interior space, wherein the package has been microwaved ma pressurized vessel.
Murai discloses a multi-ply structure comprising: a barrier film comprising a first polyester layer and a silicon oxide layer; a first silane coupling agent adhesive layer; and a sealant film, wherein the first adhesive layer is located between the barrier film and the sealant film, wherein the multi-ply structure does not comprise a microwave energy interactive material and wherein the structure can be microwave sterilized (column 2, lines 36-42, column 3, lines 5-68, column 4, lines 45-61, column 5, lines 8-40, column 6, lines 36-67, column 7, lines 1-7, column 8, lines 23-44, column 10, lines 44-67, column 11, lines 1-20, column 12, lines 35-49, column 13, lines 13-25).
The admitted prior art (instant specification , paragraph [0047]) discloses wherein the multi-ply structure has been microwaved in a pressurized vessel and wherein the pressurized vessel comprises a liquid and the multi-ply structure is at least partially immersed in the liquid (instant specification, paragraph [0047]) for the purpose of providing improved sterilization.
Dixon-Garrett et al. (US 2010/0019021) discloses a microwavable container comprising a solvent-based polyurethane adhesive (paragraphs [0002 – 0005], [0010], [0028], [0030], [0034]).  There is no motivation to replace the silane coupling adhesive of Murai with the solvent-based adhesive of Dixon.  Furthermore, none of the reference disclose a first adhesive layer comprising a solvent-based polyurethane adhesive located between the barrier film and the sealant film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        
MCM
April 1, 2022